Citation Nr: 1627774	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the VA RO that denied the Veteran's claims of entitlement to service connection for depression, anxiety, and PTSD.

Usually, although a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim is not limited only to a particular diagnosis, but it is instead a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, under ordinary circumstances, the Board would treat the issue on appeal as a single claim of entitlement to service connection for an acquired psychiatric disability, to include, in this case, depression, anxiety, and PTSD.

Here, a November 2010 rating decision denied service connection for depression, anxiety, and PTSD, a November 2010 statement from the Veteran as only expressed disagreement with the denial of service connection for PTSD.  A statement of the case as to service connection for PTSD was issued in April 2011, and the Veteran perfected his appeal of this claim in August 2011.  In June 2015, the Veteran withdrew his claim of entitlement to service connection for PTSD, and as discussed below, the Board must therefore dismiss this claim.  

The Veteran later separately pursued a claim for an acquired psychiatric disability, other than PTSD, but this claim was denied and not appealed.  As such, it is not before the Board at this time.


FINDING OF FACT

On June 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim of entitlement to service connection for PTSD.
CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  A withdrawal is effective when received, provided that receipt occurs prior to the issuance of a decision by the Board. 38 C.F.R. § 20.204(b)(3)  (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative submitted a signed statement in June 2015 stating that the Veteran wished to withdraw his claim of entitlement to service connection for PTSD, and notwithstanding the June 2016 statement of the Veteran's representative arguing in favor of this claim, the withdrawal became effective when the Board received it.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim of entitlement to service connection for PTSD is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


